     Case 3:20-cv-00142 Document 42 Filed on 08/02/21 in TXSD Page 1 of 2
                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                         August 02, 2021
                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS                         Nathan Ochsner, Clerk

                        GALVESTON DIVISION

ROBERT R. JONES III,        §
                            §
VS.                         § CIVIL ACTION NO. 3:20-cv-00142
                            §
ADAMANTIUM PROCESSING, LLC, §
et al.                      §

               ORDER ADOPTING MAGISTRATE JUDGE’S
               MEMORANDUM AND RECOMMENDATION

      On May 4, 2020, all dispositive and non-dispositive pretrial matters in this

case were referred to United States Magistrate Judge Andrew M. Edison under 28

U.S.C. § 636(b)(1)(A)–(b). Dkt. 3. Judge Edison filed a memorandum and

recommendation on July 22, 2021, recommending that the plaintiff’s claims

against Craig Martin, Edwin Lay, Volks Anwalt LLP, and Synergy Virtual Services

LLC be dismissed for failure to timely serve those defendants as required by the

Federal Rules of Civil Procedure. See Dkt. 39.

      On July 29, 2021, the plaintiff filed his objections to the memorandum and

recommendation. See Dkt. 41. In accordance with 28 U.S.C. § 636(b)(1)(C), this

court is required to “make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or recommendations to

which objection [has been] made.” After conducting this de novo review, the court

may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” Id.; see also Fed. R. Civ. P.

72(b)(3).
    Case 3:20-cv-00142 Document 42 Filed on 08/02/21 in TXSD Page 2 of 2




      The court has carefully considered the objections; the memorandum and

recommendation; the pleadings; and the record. The court accepts Judge Edison’s

memorandum and recommendation and adopts it as the opinion of the court. It is

therefore ordered that:

      (1)   Judge Edison’s memorandum and recommendation (Dkt. 39) is
            approved and adopted in its entirety as the holding of the court; and

      (2)   Plaintiff’s claims against Craig Martin, Edwin Lay, Volks Anwalt LLP,
            and Synergy Virtual Services LLC are dismissed.

      A final judgment dismissing this case will be separately entered.

      SIGNED on Galveston Island this 2d day of August, 2021.


                                      ______________________________
                                           JEFFREY VINCENT BROWN
                                        UNITED STATES DISTRICT JUDGE




                                           2
